internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi 4-plr-142063-02 date june reformed trust friend trustee charity city date date date court legend decedent trust dollar_figurea dollar_figureb dear we received a letter requesting rulings on behalf of decedent’s estate concerning the estate_tax consequences under sec_2055 of the internal_revenue_code and the income_tax consequences under sec_664 of a proposed reformation of a split-interest charitable_trust this letter responds to that request plr-142063-02 the facts and representations submitted are summarized as follows decedent established a testamentary_trust under his will dated date decedent died on date decedent was survived by friend decedent’s will directs that all assets except certain designated items be transferred to trust article vi of will directs trustee to distribute all of decedent’s interests in personal items to friend will provides for the distribution of trust assets after decedent’s death under article viii paragraph a trustee is to pay all of the income of trust monthly or in other convenient installments to friend article viii paragraph b provides generally that if the income is not reasonably sufficient for friend’s health including medical surgical hospital and other institutional care and expenses of invalidism and for friend’s support and maintenance in his accustomed manner of living then trustee may pay or use for friend’s benefit as much of the principal as trustee shall deem necessary for those purposes article viii paragraph c provides that upon friend’s death trustee is to distribute the entire balance of trust to charity charity must certify that it will use the funds for specific charitable purposes if charity will not make the required certification then trustee is directed to select any other tax exempt foundation or entity operating in city in its current form trust does not meet the requirements of a charitable_remainder_trust under sec_664 because trust does not provide for distributions to the non- charitable_beneficiary either as a specified dollar amount which is equal to a percentage of the initial fair_market_value of the trust’s property charitable_remainder_annuity_trust or a fixed percentage of the trust’s property’s fair_market_value determined annually charitable_remainder_unitrust on date within days of the due_date of the estate_tax_return trustee filed a petition for reformation of trust with court court approved the petition for reformation contingent on the trust qualifying as a charitable_remainder_trust under sec_664 and sec_2055 trustee proposes to reform trust to comply with the requirements of sec_664 reformed trust will provide an annual payout to friend equal to percent of the fair_market_value of the trust’s assets unitrust_amount determined on the first day of each taxable_year of trust and trustee will be permitted to use principal of trust only to meet the required unitrust payment in addition in determining the unitrust_amount trustee will prorate the same on a daily basis for a short taxable_year and for the taxable_year in which the payment period terminates reformed trust further provides that if in any year the net fair_market_value of the reformed trust assets is incorrectly determined then within a reasonable period after the value is finally determined for federal tax purposes trustee shall pay any plr-142063-02 remaining unitrust amounts in the case of an undervaluation or receive from the recipient in the case of an overvaluation an amount equal to the difference between the unitrust_amount properly payable and the unitrust_amount actually paid upon the death of friend trust will terminate and trust assets will be distributed to charity according to the terms of grantor’s will taxpayer requests the following rulings the charitable_remainder interest in trust qualifies as a reformable_interest within the meaning of sec_2055 the difference between the actuarial value of the qualified_remainder_interest and the actuarial value of the reformable remainder_interest does not exceed five percent of the actuarial value of the reformable remainder_interest that as approved by court the proposed reformation of trust is a qualified_reformation for purposes of sec_2055 and that as a result of such reformation the estate will be entitled to a federal estate_tax charitable deduction for the remainder_interest in the reformed trust passing to the designated charitable_organization after the qualified_reformation reformed trust qualifies as a charitable_remainder_unitrust as described in sec_664 sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes or has passed to the person or for a use described in sec_2055 unless in the case of a remainder_interest the interest is in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 sec_664 provides that a charitable_remainder_unitrust is a_trust - a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an plr-142063-02 organization described in sec_170 and in the case of individuals only to an individual who is living at the time of creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such use sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if-- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent's death sec_2055 provides that a deduction is allowed under sec_2055 for any qualified_reformation sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_2055 provides that generally the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides in part that sec_2055 does not apply to any interest if not later than days after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed a judicial proceeding is commenced to change the interest into a qualified_interest plr-142063-02 sec_2055 defines the term qualified_interest to mean an interest for which a deduction is allowable under sec_2055 sec_20_2055-2 of the estate_tax regulations identifies deductible interests for purposes of sec_2055 under sec_20_2055-2 if a decedent devises to charity a remainder_interest in a personal_residence and bequeaths to his surviving_spouse a life_estate in such property the value of the remainder_interest is deductible under sec_2055 in addition the remainder_interest in a charitable_remainder_annuity_trust as defined in sec_664 and sec_1_664-2 is a deductible_interest provided that the charitable organizations receiving the remainder_interest satisfy the requirements of sec_2055 and sec_664 revproc_90_30 1990_1_cb_534 provides that trusts containing language that substantially follows one of the sample forms of trust contained in that revenue_procedure will be recognized by the service as meeting all of the requirements of a charitable_remainder_unitrust provided that the trust operates in a manner consistent with the terms of the instrument creating the trust and provided it is a valid trust under local law under the terms of trust as of date trust did not qualify as a charitable_remainder_unitrust or a charitable_remainder_annuity_trust described in sec_664 the charitable_remainder interest however is a reformable_interest within the meaning of sec_2055 because a deduction would have been allowable for the interest under sec_2055 but for the requirements of sec_2055 and as provided in sec_2055 a judicial proceeding was commenced to reform trust on or before the ninetieth day after the last date including extensions for filing decedent’s estate_tax_return prior to reformation trustee of trust was to pay friend all the income from the trust monthly or in other convenient installments in addition trustee could invade principal of trust for friend pursuant to an ascertainable_standard at friend’s death the trust was to be distributed to charity after reformation reformed trust will pay a unitrust_amount to friend for life and at friends death the trust terminates and trust assets will be distributed to charity according to the terms of grantor’s will reformed trust contains qualified interests as defined in sec_2055 the present_value of the remainder_interest before reformation is dollar_figurea the present_value of the qualified_interest after the proposed reformation is dollar_figureb the change from the present_value of the pre-reformed interests to the present_value of the qualified interests after the proposed reformation is less than percent in addition the nonremainder interests in trust before the reformation terminate at the same time as the nonremainder interests after the reformation further the reformation of trust will be plr-142063-02 effective as of date the date of decedent’s death therefore because court has approved the reformation of trust and provided that trust is amended as submitted the reformation will be a qualified_reformation for purposes of sec_2055 reformed trust will be charitable_remainder_unitrust as described in sec_664 and as a result grantor’s estate will be entitled to a federal estate_tax charitable deduction under sec_2055 for the present_value of the remainder_interest passing to charity except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner senior counsel branch enclosures copy for purpose cc
